PER CURIAM.
The defendants in the prior state court action brought by Westinghouse raised the •defense of illegality of the contract sued ■upon. Thereafter they brought the present action in the federal court and sought to •stay further proceedings in the state court. Judge Bondy rightly held that 28 U.S.C.A. § 2283 prevents .the issuance of such a stay. The appellants’ attempt to distinguish Red Rock Cola Co. v. Red Rock Bottlers, 5 Cir., 195 F.2d 406, and Bascom Launder Corp. v. Telecoin Corp., D.C.S.D.N.Y., 9 F.R.D. 677 is not persuasive. We agree with those decisions.
The order is affirmed and our mandate will be issued forthwith. ■